Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 8,582,737, claims 1-24 of U.S. Patent No. 9,210,275, claims 1-20 of U.S. Patent No. 9,491,309 and claims 1-17 of U.S. Patent No. 10,554,825.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim in the pending application is broader than the one in patents. For example, the subject matter claimed in claim 1 of the pending application is covered by both claim 1 of each of the patents.
             Regarding Patent No. 8,582,737, the subject matter claimed in claim 1 of the pending application is covered by claim 1 of the patent except wherein directing application control to a first module of the account includes directing control to an initial universal resource identifier (URI) of the first module; and wherein passing application control to the second module through a linking system includes directing application control to an initial URI of the second module; and wherein passing control to a second module includes receiving from the first module a module identity code of the second module, wherein the module identity code is received at a dispatcher engine of the telephony platform; and further comprising the dispatcher engine converting the module identity code to the initial URI of the second module; and wherein the dispatcher engine directs application control to the initial URI of the second module.
             Regarding Patent No. 9,210,275, the subject matter claimed in claim 1 of the pending application is covered by claim 1 of the patent except wherein the second module controls communication of the call session according to a second set of application logic, wherein the second module includes a second set of permitted platform resources, and wherein the first set of application logic is different from the second set of application logic; metering use of the first module during the call session and metering use of the second module during the call session; and accounting the metered use of the first module according to a first usage plan and accounting the metered use of the second module according to a second usage plan.
            Regarding Patent No. 9,491,309, the subject matter claimed in claim 1 of the pending application is covered by claim 1 of the patent except first and second time period of the communication session as well as metering use of the first module during the first time period of the telephony communication session, and metering use of the second module during the second time period of the telephony communication session, and accounting the metered use of the first module for a unique identifier of the communication session according to a duration of the first time period and a first rate of a first usage plan of the first module, and accounting the metered use of the second module for the unique identifier according to a duration of the second time period and a second rate of a second usage plan of the second module, wherein functionality of the first module is different from functionality of the second module.
            Regarding Patent No. 10,554,825, the subject matter claimed in claim 1 of the pending application is covered by claim 1 of the patent except “directing a first module to control communication of the communication session, wherein the first module provides a first set of communication functionality and use of the first module to control communication of the communication session is metered according to a first usage plan, after directing the first module to control communication of the communication session, receiving an instruction to provide a first communication functionality not included in the first set of communication functionality provided by the first module and wherein use of the second module to control communication of the communication session is metered according to a second usage plan that is different than the first usage plan; determining a first duration during which the first module controlled communication of the communication session; determining a second duration during which the second module controlled communication of the communication session; metering the first duration of the communication session based on the first rate of the first usage plan, yielding a first cost for the first duration; metering the second duration of the communication based on the second rate of the second usage plan, yielding a second cost for the second duration; and determining a total cost of the communication session based on the first cost for the first duration of the communication session and the second cost for the second duration of the communication session.”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-6, 8-13 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taylor [US 2005/0240659].

             Regarding claims 1, 3, 6, 8, 10, 13, 15, 17 and 20, with respect to figure 1-8, Taylor teaches a method comprising: controlling a telephony communication application platform system to:
             establishing, by a communication platform, an application-controlled communication session between a first communication endpoint and an application resource, the application resource associated with a first application (fig.4B, step (6); paragraph 0051; The vAGC 100 retrieves vAPP 110 and proceeds to process the vXML scripts of vAPP 110); 
            receiving application instructions including a command verb to execute an operational state change to the application-controlled communication session (fig.4B, step (12); paragraph 0052);
transitioning an operational state of the application-controlled communication session to a second communication endpoint, resulting in a communication session between the first communication endpoint and the second communication endpoint (fig.4B, step (12); paragraph 0052; The following are some examples of the vAPP telephony applications contemplated. A "follow-me-find-me" application sequentially calls a series of telephone numbers as specified by a user until one of the numbers answers and then connects the call…).

 
            Regarding claims 2, 9 and 16, Taylor teaches wherein the application instructions are received from an external application server associated with the first application (paragraphs 0016, 0040, 0055, 0060).

              Regarding claims 4, 11 and 18, Taylor teaches determining that an identifier included in the application instructions is mapped to the second communication endpoint (fig.4B, step (12); paragraph 0052).

  Regarding claims 5, 12 and 19, Taylor teaches wherein the application-controlled communication session between the first communication endpoint and the application resource is controlled by a first module, and the communication session between the first communication endpoint and the second communication endpoint is controlled by a second module (fig.4B, step (6); paragraphs 0051, 0071).

           
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Taylor [US 2005/0240659] in view of McQueen [US 2007/0050306].
            Regarding claims 7 and 14, Taylor does not specifically teach metering the application-controlled communication session at a first rate associated with a first operational mode and metering the communication session between the first communication endpoint and the second communication endpoint at a second rate associated with a second operational mode, the first rate being different than the second rate. McQueen teaches metering the application-controlled communication session at a first rate associated with a first operational mode and metering the communication session between the first communication endpoint and the second communication endpoint at a second rate associated with a second operational mode, the first rate being different than the second rate (Fig 3b; billing database 310; Paragraph [0035, 0036, 0039, 0050, 0051, 0069]; billing database 310 may store service fee rates associated with fee-based services used by a user of telephone devices 110 for purposes of assessing fees to an account. Billing database 310 may store information related to the account… Billing database 310, consistent with the invention, may include the following exemplary fields: an account identification field 311, an account "in use" field 312, an available balance field 313, a preferred language field 314, and an auto-recurring recharge (ARR) billing information field 315… An estimated fee for the requested interpretation services may be calculated for the type/duration of requested interpretation services. Rates for the interpretation services may be determined based on the particular language(s) being interpreted. Rates may also be affected by other aspects of the call, e.g., long distance, payphone, and the like). 
Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Taylor to incorporate the feature of metering the application-controlled communication session at a first rate associated with a first operational mode and metering the communication session between the first communication endpoint and the second communication endpoint at a second rate associated with a second operational mode, the first rate being different than the second rate as taught by McQueen for the purposes of accessing a billing database to determine the fees to apply for a specific service performed for a subscriber (McQueen; Paragraph [0005]).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD S ELAHEE whose telephone number is (571)272-7536.  The examiner can normally be reached on Monday thru Friday; 8:30AM to 5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD S ELAHEE/                                                                                                                                                                                                      MD SHAFIUL ALAM ELAHEE
Primary Examiner
Art Unit 2653
April 22, 2022